Citation Nr: 1742589	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-48 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of the rating for degenerative disc disease of the lumbar spine (low back disability) from 20 to 10 percent, effective November 4, 2016, was proper.

2.  Entitlement to an initial disability rating greater than 10 percent prior to March 15, 2013, and a disability rating greater than 20 percent thereafter, for degenerative disc disease of the lumbar spine (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to January 2004.  He also served on active duty for training from June 10, 1997 to August 28, 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2012, the Veteran testified before a Veterans Law Judge (VLJ) who has since retired.  A copy of the transcript is of record.

This appeal was previously before the Board in March 2013 when a VLJ (other than the undersigned) remanded for additional development.  The claim was remanded again in May 2016 by a VLJ (other than the undersigned) to obtain an updated examination.  Further development must be completed regarding the initial increased rating claim before the Board may proceed with adjudication.

The Board notes that the issue of an increased rating for degenerative disc disease of the lumbar spine implicitly involves the propriety of the reduction made in the November 2016 rating decision.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009) (explaining that a claim for an increased rating is essentially "an attempt to obtain an appropriate [evaluation]").  Specifically, the November 2016 decision reduced the rating for degenerative disc disease of the lumbar spine from 20 to 10 percent.  Consequently, despite the Veteran not filing a formal Notice of Disagreement, the reduction is part and parcel of the increased rating claim before the Board, and must be considered.

The issue of an initial disability rating greater than 10 percent prior to March 15, 2013, and a disability rating greater than 20 percent thereafter, for degenerative disc disease of the lumbar spine (low back disability) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A November 2016 rating decision reduced the low back disability rating from 20 to 10 percent, effective November 4, 2016; the 20 percent rating was in effect for less than five years; the Veteran's overall rating and compensation were not reduced at that time; and the reduction was based on an inadequate VA examination.


CONCLUSION OF LAW
 
Because it was based on an inadequate examination, the low back disability rating reduction from 20 percent to 10 percent was not valid; restoration of the 20 percent rating is warranted, effective November 4, 2016.  38 U.S.C.A. § § 1155, 5103 (West 2014); 38 C.F.R. §§3.102, 3.105, 3.344, 4.41a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.  However, inasmuch as the benefit sought (restoration of a compensable 20 percent rating for a spinal disability), is being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.
Rating Reduction

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344 (a).  They provide that rating agencies will handle cases affected by changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a)  ).

However, the provisions of 38 C.F.R. § 3.344 (c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant  a reduction in rating.  38 C.F.R. § 3.344 (c) (2016).

Under 38 C.F.R. § 3.105 (e), when a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e) (2016).

In addition, rating reductions must be based on improvements in a disability that reflect an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  A rating reduction also must be based on adequate examinations and opinions.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).

In this case, the Veteran was initially awarded service connection for degenerative disc disease of the spine as 10 percent disabling on May 22, 2009.  The rating was increased to 20 percent disabling from March 15, 2013, and reduced to 10 percent disabling from November 4, 2016.

Pursuant to the May 2016 Board remand, the Veteran had a VA examination for back conditions in November 2016.  Based on this examination, the Veteran's compensable evaluation was reduced from 20 percent to 10 percent.  In a November 2016 rating decision, the RO explained that a reduced evaluation was warranted as the Veteran had a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

The Veteran's combined evaluation for all of his service-connected disabilities, and therefore compensation, was not reduced as a result of the reduction for the spine disability.  Correspondence from the RO dated November 2016 stated that the Veteran's combined rating at the time remained the same at 40 percent.  Thus, the notice requirements of 38 C.F.R. § 3.105 (e) do not apply.  

The 20 percent rating in question had not been in effect for 5 years at the time of the reduction because it was only in effect from March 15, 2013 until the reduction to a 10 percent rating was effectuated on November 4, 2016.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) are inapplicable.  See Brown, 5 Vet. App. at 418 (finding that duration of rating is measured from effective date of actual reduction).  When a disability rating has been in effect for less than 5 years (as in this case) an examination disclosing an improvement in a disability will warrant a rating reduction only as long as the disability improved in a way that improves the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. § 3.344 (c); see Brown, 5 Vet. App at 420.  Consequently, the propriety of the rating reduction rests entirely on whether the reduction was factually warranted based on the evidence then of record.

The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016). Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

The Veteran's November 2016 VA examination was inadequate because it did not include range of motion testing of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  In light of the inadequacy of the VA examination report, the Board may not conclude that the evidence was adequate to support the rating reduction at issue.  See Brown, 5 Vet. App. at 420- 421.  Thus, the medical evidence of record is not sufficient to support the reduction in the Veteran's disability rating from 20 to 10 percent for his service-connected lumbar spine disability.  

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that reduction of the disability evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine from 20 percent to 10 percent was improper and, therefore, the reduction not valid all along.  Accordingly, the restoration of a 20 percent rating is warranted, effective November 4, 2016.


ORDER

Restoration of the 20 percent rating for degenerative disc disease of the lumbar spine, effective November 4, 2016, is granted subject to the law and regulations governing the payment of monetary benefits.

	(CONTINUED ON NEXT PAGE)









REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

Low Back Disability

The VA spine examination in November 2016 did not include range of motion testing of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  On remand, a new examination with such testing is necessary.  If the examiner is unable to conduct this required testing or concludes that the required testing is not necessary, then he or she should clearly explain why that is so.  Correia, 28 Vet. App. at 170.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide all releases necessary for VA to obtain any private records of additional evaluations or treatment he has received for his service-connected lumbar spine disability.  If any records are unavailable, the reason must be explained for the record.  If the Veteran does not provide the requested releases, the AOJ must request that the Veteran obtain such records himself and provide them to the VA.

2.  Schedule the Veteran for an orthopedic examination to assess the current severity of his service-connected lumbar spine disability.  The claims file should be reviewed by the examiner.  All indicated tests or studies should be completed.  

The examiner MUST address the range of active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's lumbar spine. 

It is IMPERATIVE that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's low back disability (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms he experiences during flare ups and provide an opinion based on that information).  The examiner should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.

The examiner MUST discuss the effect of the service-connected lumbar spine disability on the Veteran's occupational functioning and daily activities.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  After completing any additional notification or development deemed necessary, readjudicate the claim on appeal.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


